Case 1:19-cv-00874-RBJ-MEH Document 432 Filed 04/06/21 USDC Colorado Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

                           Plaintiffs,                 Case No. 19-cv-00874-RBJ-MEH
                   v.

    CHARTER COMMUNICATIONS, INC.,

                           Defendant.

    DEFENDANT CHARTER COMMUNICATIONS, INC.’S MOTION TO AMEND THE
       COURT’S ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(d)

          Defendant Charter Communications, Inc. (“Charter”) respectfully moves the Court to

   amend its Order Pursuant To Federal Rule Of Evidence 502(d), see Dkt. 321 (“Order”) (Dec. 18,

   2020), concerning non-waiver of privilege as to Charter’s production of documents related to

   Charter’s loss of potentially relevant electronically stored information (“ESI”), to extend to

   testimony derived from or about those documents and topics contained in Plaintiffs’ 30(b)(6)

   deposition notice (subject to Charter’s Objections and Responses) that is otherwise protected by

   the attorney-client privilege or the work product doctrine. In support of this Motion, Charter states

   as follows:

          1.      Certification Pursuant to D.C.COLO.LCivR 7.1(a): Counsel for Charter has

   conferred with counsel for Plaintiffs via email and telephonic conference regarding this Motion.

   Plaintiffs do not consent to the relief requested in this Motion.

          2.      On November 4, 2020, Charter moved the Court to enter an Order Pursuant To

   Federal Rule Of Evidence 502(d) to facilitate Charter’s production of documents regarding ESI

   loss from its privilege log in response to Plaintiffs’ discovery requests. Dkt. 283.
Case 1:19-cv-00874-RBJ-MEH Document 432 Filed 04/06/21 USDC Colorado Page 2 of 7




          3.      On December 18, 2020, the Court granted Charter’s motion and entered the Order.

   Dkt. 321.

          4.      The Court’s Order is as follows:

          Therefore, the Motion for Entry of an Order [filed November 4, 2020; ECF 283] is granted
          to the extent that Defendant shall produce documents it has previously withheld as
          privileged, as requested in the Motion. Such production by itself shall not waive
          attorney/client or attorney work product privilege that otherwise applies to the produced
          documents, in this case or any other federal or state proceeding. The Court advises
          Defendant to cast a wide net, and be as aggressive as possible, in producing such documents
          from its privilege log. This Order is not intended as a determination that any documents
          Defendant produces are in fact privileged. Plaintiffs retain all arguments that Defendant
          has inappropriately designated a document as privileged.

   Order at 4 (emphasis added).

          5.      Starting on December 23, 2020, Charter has produced more than 939 documents

   (1,128 documents including families) pursuant to the Court’s Order and designated them as

   produced pursuant to Federal Rule of Evidence 502(d).

          6.      The Order is silent as to whether it applies to testimony by Charter or its witnesses

   regarding documents produced pursuant to the Order, such that testimony about those documents

   or their contents will not itself constitute a waiver of applicable privilege or work product

   protection.

          7.      Plaintiffs have noticed a deposition of Charter’s corporate representative pursuant

   to Rule 30(b)(6) on topics related to Charter’s loss of ESI potentially relevant to the claims or

   defenses in this case (“Notice”). The parties anticipate that this deposition will probe matters

   derived from or related to communications or documents produced pursuant to the Order. This

   deposition is currently scheduled for April 8, 2021.




                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 432 Filed 04/06/21 USDC Colorado Page 3 of 7




          8.      Charter is amenable to its corporate representative testifying regarding privileged

   information raised in the documents produced pursuant to the Court’s Order, and related issues

   covered by the topics in the Notice (subject to Charter’s Objections and Responses). The Court’s

   Order does not anticipate, however, and Charter is not amenable to, Charter generally waiving

   privilege or opinion work product protection as to all testimony Plaintiffs may seek during the

   Rule 30(b)(6) deposition. For example, while Charter produced documents to Plaintiffs in

   response to Plaintiffs’ discovery requests pursuant to the Order regarding its document retention

   policies, and the Notice seeks testimony regarding Charter’s document retention policies (Topic

   No. 1), the Court’s Order does not anticipate that Charter has waived privilege as to all related

   issues regarding its document retention policies. Similarly, the Court’s Order does not anticipate

   that Charter has waived privilege as to communications with litigation counsel, including

   communications relating to ESI loss issues. Further, because the Court’s Order and guidance

   pursuant to the Order has excluded opinion work product and communications with litigation

   counsel from Charter’s production, any amendment to the Court’s Order regarding testimony on

   Charter’s ESI loss should do the same.

          9.      To address this issue and protect its privileges, on April 2, 2021, Charter proposed

   an amendment to the Order to Plaintiffs to extend the Order to testimony regarding documents

   produced pursuant to the Order as follows (additions to the Order underlined):

          Therefore, the Motion for Entry of an Order [filed November 4, 2020; ECF 283] is granted
          to the extent that Defendant shall produce documents it has previously withheld as
          privileged, as requested in the Motion. Such production by itself shall not waive
          attorney/client or attorney work product privilege that otherwise applies to the produced
          documents, in this case or any other federal or state proceeding. Similarly, any testimony
          regarding documents produced pursuant to this Order shall not waive attorney/client or
          attorney work product privilege that otherwise applies, in this case or any other federal or
          state proceeding. The Court advises Defendant to cast a wide net, and be as aggressive as

                                                   3
Case 1:19-cv-00874-RBJ-MEH Document 432 Filed 04/06/21 USDC Colorado Page 4 of 7




          possible, in producing such documents from its privilege log. This Order is not intended as
          a determination that any documents Defendant produces are in fact privileged. Plaintiffs
          retain all arguments that Defendant has inappropriately designated a document as
          privileged.

          10.     On April 4 and 5, the parties conferred via email and telephonic conference

   regarding Charter’s proposed amendment to the Order.

          11.     On April 5, in an effort to reach a compromise with Plaintiffs, Charter proposed the

   following amendment to the Order (additions to the Order underlined):

          Therefore, the Motion for Entry of an Order [filed November 4, 2020; ECF 283] is granted
          to the extent that Defendant shall produce documents it has previously withheld as
          privileged, as requested in the Motion. Such production by itself shall not waive
          attorney/client or attorney work product privilege that otherwise applies to the produced
          documents, in this case or any other federal or state proceeding. Similarly, any testimony
          regarding documents produced pursuant to this Order, or testimony by Charter as it relates
          to “Plaintiffs’ Notice of 30(b)(6) Deposition on Spoliation Topics to Defendant Charter
          Communications, Inc.,” subject to Charter’s Objections & Responses (collectively
          “Notice”), shall not by itself constitute a waiver of the attorney/client privilege or attorney
          work product protection in this case or any other federal or state proceeding.
          Notwithstanding the foregoing, Charter shall retain the right to object at deposition to
          testimony on the basis of attorney/client privilege and work product protection, and
          Plaintiffs shall retain the right to challenge at deposition or thereafter the assertion of any
          claim of attorney/client or work product protection regarding testimony relating to the
          Notice. The Court advises Defendant to cast a wide net, and be as aggressive as possible,
          in producing such documents from its privilege log. This Order is not intended as a
          determination that any documents Defendant produces are in fact privileged. Plaintiffs
          retain all arguments that Defendant has inappropriately designated a document as
          privileged.

          12.     The proposed amendment would allow Plaintiffs to pursue testimony relating to the

   documents produced under the Order as well as testimony regarding the noticed topics, but

   reserves Charter’s right to assert objections as to privileged communications that are not subject

   to the Order, as well as opinion work product. The proposed amendment to the Order also reserves

   the right of Plaintiffs to challenge at the deposition or at a later date any assertion of such

   privilege/protection.

                                                    4
Case 1:19-cv-00874-RBJ-MEH Document 432 Filed 04/06/21 USDC Colorado Page 5 of 7




          13.     In response, Plaintiffs rejected the above language and proposed the following

   amendment to the Order:

          Therefore, the Motion for Entry of an Order [filed November 4, 2020; ELF 283] is granted
          to the extent that Defendant shall produce documents it has previously withheld as
          privileged, as requested in the Motion, and shall testify about the subject matter of such
          documents and in response to “Plaintiffs’ Notice of 30(b)(6) Deposition on Spoliation
          Topics to Defendant Charter Communications, Inc.,” subject to Charter’s Objections &
          Responses (collectively “Notice”), except insofar as such testimony would reveal opinion
          work product. Such production by itself shall not waive attorney/client or attorney work
          product privilege that otherwise applies to the produced documents, in this case or any
          other federal or state proceeding. Similarly, any testimony regarding documents produced
          pursuant to this Order, or testimony by Charter as it relates to those documents or the
          Notice, shall not by itself constitute a waiver of the attorney/client privilege or attorney
          work product protection in this case or any other federal or state proceeding.

          14.     As drafted, the language would essentially eviscerate the right of Charter to assert

   any attorney-client privilege protections with respect to the broadly noticed topics. Charter

   maintains that the blanket waiver of its rights is inconsistent with the original intent of the Court’s

   Order as well as the express language of Rule 502.

          15.     Given that the Court has directed the deposition of Charter’s corporate

   representative pursuant to Rule 30(b)(6) on topics related to Charter’s loss of ESI should proceed

   this week, the resolution of this issue is required prior to the commencement of the deposition.

          WHEREFORE, Charter requests this Court amend its Order to reflect the language

   proposed by Charter at paragraph 11, above.




                                                     5
Case 1:19-cv-00874-RBJ-MEH Document 432 Filed 04/06/21 USDC Colorado Page 6 of 7




   Dated: April 6, 2021                 Respectfully submitted,
                                        /s/ Andrew H. Schapiro
    Jennifer A. Golinveaux              Andrew H. Schapiro
    WINSTON & STRAWN LLP                Allison Huebert
    101 California Street, 35th Floor   QUINN EMANUEL URQUHART &
    San Francisco, CA 94111-5840        SULLIVAN, LLP
    (415) 591-1506 (telephone)          191 N. Wacker Drive, Suite 2700
    (415) 591-1400 (facsimile)          Chicago, IL 60606
    E-mail: jgolinveaux@winston.com     (312) 705-7400 (telephone)
                                        (312) 705-7401 (facsimile)
    Michael S. Elkin                    E-mail: andrewschapiro@quinnemanuel.com
    WINSTON & STRAWN LLP                E-mail: allisonhuebert@quinnemanuel.com
    200 Park Avenue
    New York, NY 10166                  Charles K. Verhoeven
    (212) 294-6700 (telephone)          David Eiseman
    (212) 294-4700 (facsimile)          Linda Brewer
    E-mail: melkin@winston.com          QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
    Erin R. Ranahan                     50 California Street, 22nd Floor
    WINSTON & STRAWN LLP                San Francisco, CA 94111
    333 S. Grand Avenue                 (415) 875-6600 (telephone)
    Los Angeles, CA 90071               (415) 875-6700 (facsimile)
    (213) 615-1933 (telephone)          E-mail: charlesverhoeven@quinnemanuel.com
    (213) 615-1750 (facsimile)          E-mail: davideiseman@quinnemanuel.com
    E-mail: eranahan@winston.com        E-mail: lindabrewer@quinnemanuel.com

                                        Todd Anten
                                        Jessica Rose
                                        QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
                                        51 Madison Ave, 22nd floor
                                        New York, NY 10010
                                        (212) 849-7000 (telephone)
                                        (212) 849-7100 (facsimile)
                                        E-mail: toddanten@quinnemanuel.com
                                        E-mail: jessicarose@quinnemanuel.com

                                        Craig D. Joyce
                                        Fairfield and Woods, P.C.
                                        1801 California Street, Suite 2600
                                        Denver, Colorado 80202
                                        (303) 830-2400 (telephone)
                                        (303) 830-1033 (facsimile)
                                        E-mail: cjoyce@fwlaw.com

                                        Counsel for Defendant
                                        Charter Communications, Inc.



                                        6
Case 1:19-cv-00874-RBJ-MEH Document 432 Filed 04/06/21 USDC Colorado Page 7 of 7




                                   CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on April 6, 2021, I caused the foregoing document and all supporting

   materials thereto to be filed electronically with the Clerk of the Court using the CM/ECF system,

   which will send a notice of electronic filing to all counsel of record registered with CM/ECF.


                                                           /s/ Andrew Schapiro
                                                           Andrew Schapiro




                                                   7
